DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the communication filed 6/10/2020.  Claims 1-20 are pending.  Claims 1-20 are rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-11 and 18-20 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Jayaweera (US Publication No. 20210044645 A1).

Regarding claim 1, Jayaweera discloses a method for online service access control, comprising: 
determining a device having control right (e.g., primary device A) for an online service (e.g., video conference service) from among a plurality of user devices (e.g., primary device A, peripheral device C) accessing a user's account (e.g., user/participant identifier ID X’s account) for the online service (e.g., video conference); ([0054] and FIG. 3B, FIG. 1)

providing data generated, by the device having control right, for the online service to the server.  ([0038], [0054] and FIG. 3B.  The video conference session and communications between devices occur through a hosting server.  As such, it is implied that data generated by the user devices including primary devices are provided to the server.)

Regarding claim 8, Jayaweera discloses when an additional user device (e.g., peripheral device) accesses the user's account, notifying the device having control right (e.g., primary device) of the access of the additional device to the user's account. ([0054] and FIG. 3B discloses that the primary device A 120 acts as a relay 
for the video conference session stream to/from the peripheral device.  As such, the access of the peripheral device is notified to the primary device.)

Regarding claim 9, Jayaweera discloses when access of at least one of the plurality of user devices (e.g., peripheral device) to the user's account is terminated, notifying the device having control right (e.g., primary device) of the determination of the access of the at least one user device.  ([0054] and FIG. 3B discloses that the primary 

Regarding claim 10, Jayaweera discloses providing information related to the plurality of user devices (e.g., peripheral device) accessing the user's account to the device having control right (e.g., primary device). ([0054] and FIG. 3B discloses that the primary device A 120 acts as a relay for the video conference session stream to/from the peripheral device.  As such, the information of the peripheral device is provided to the primary device.)

Regarding claim 11, reasons for rejections are similar as these for claim 1.

Regarding claim 18, reasons for rejections are similar as these for claim 8.

Regarding claim 19, reasons for rejections are similar as these for claim 9.

Regarding claim 20, reasons for rejections are similar as these for claim 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 5, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweera and Ganci (US Publication No. 20200137175 A1).

Regarding claim 2, Jayaweera does not disclose wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaweera in view of Ganci such that the determining comprises determining the device having control right based on priorities preset for the plurality of user devices.  One of ordinary skill in the art would have been motivated because it provides user convenience by allowing the user to efficiently manage multiple user devices.

Regarding claim 3, Jayaweera does not disclose wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices for the user's account.
Ganci discloses wherein the determining comprises determining the device having control right (e.g., priority is given to the smart watch) based on an access time (e.g., weekday morning) of each of the plurality of user devices for the user's account. ([0026] discloses “all devices associated with a particular user account.”  See also FIG. 1 for the multiple user devices.  [0039], [0074] disclose determining control right based on user usage pattern, including access time. Of the user devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaweera in view of Ganci such that the determining comprises determining the device having control right based on an access 

Regarding claim 5, Jayaweera does not disclose wherein the determining comprises determining the device having control right based on a selection of the user.
Ganci discloses wherein the determining comprises determining the device having control right based on a selection of the user. ([0026] discloses an embodiment which determines devices by asking the user to specify the devices.  See also [0029])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaweera in view of Ganci such that the determining comprises determining the device having control right based on a selection of the user.  One of ordinary skill in the art would have been motivated because it allows the user to have a full control over multiple client devices.

Regarding claim 6, Jayaweera does not disclose wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices.
Ganci discloses wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices. ([0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaweera in view of Ganci such that the 

Regarding claim 12, reasons for rejections are similar as these for claim 2.

Regarding claim 13, reasons for rejections are similar as these for claim 3.

Regarding claim 15, reasons for rejections are similar as these for claim 5.

Regarding claim 16, reasons for rejections are similar as these for claim 6.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweera and Kothari (US Publication No. 20200312317 A1).

Regarding claim 4, Jayaweera does not disclose wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices. 
Kothari disclose wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices. ([0063] including Table 1)


Regarding claim 14, reasons for rejections are similar as these for claim 4.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable ove Jayaweera and Donovan (US Publication No. 20060075019 A1).

Regarding claim 7, Jayaweera does not disclose when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log-off state.
Donovan discloses when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log-off state. ([0136]  - The termination of a communication session cause the user account to be logged out.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jayaweera in view of Donovan such that when the access of all of the plurality of user devices to the user's account is terminated, switching a state of the user's account to a log-off state.  One of ordinary 
Regarding claim 17, reasons for rejections are similar as these for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

Examiner, Art Unit 2451
/Chris Parry/           Supervisory Patent Examiner, Art Unit 2451